Citation Nr: 1315841	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  05-39 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating from March 23, 2005 to September 21, 2011, and in excess of 60 percent from September 22, 2011, for peripheral vascular disease of the right lower extremity.

2.  Entitlement to an initial compensable disability rating from March 23, 2005 to September 21, 2011, and in excess of 60 percent from September 22, 2011, for peripheral vascular disease of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which increased the evaluation for hypertension with recurrent chest pains to 10 percent effective March 23, 2005; granted service connection for peripheral vascular disease (PVD) of the right lower extremity and left lower extremity, assigning each a noncompensable evaluation effective March 23, 2005; and denied service connection for sleep apnea.  In August 2005, the Veteran submitted a notice of disagreement (NOD) and subsequently perfected his appeal for increased ratings for PVD of the bilateral lower extremities and for service connection for sleep apnea in December 2005.

A September 2009 rating decision from the Atlanta RO granted service connection for obstructive sleep apnea, assigning a 50 percent evaluation effective March 25, 2005.  This grant of service connection is considered a full grant of the benefits on appeal for this claim.  As such, the claim of entitlement to service connection for sleep apnea is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In October 2010, the Veteran presented sworn testimony at a hearing chaired by the undersigned Veterans Law Judge at the RO in Atlanta, Georgia.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board remanded the Veteran's increased rating claims in June 2011 to obtain a new VA examination.  Following this remand and development, a June 2012 rating decision from the Appeals Management Center (AMC) increased the Veteran's disability ratings for PVD of the right and left lower extremities to 60 percent each, effective September 22, 2011.  Because the AMC did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  As the Veteran perfected his appeal from the March 2005 assignment of initial noncompensable disability ratings, the Board will address whether he was entitled to compensable disability ratings from March 25, 2005 to September 21, 2011 and whether he is entitled to disability ratings higher than 60 percent since September 22, 2011 for the peripheral neuropathy of each lower extremity.  Thus, the issues on appeal have been rephrased as shown on the preceding page.  

Based on the receipt of additional evidence in that first remand, the Board, in November 2012, again remanded these increased rating claims to the AMC for further evidentiary development, including obtaining outstanding treatment records, reviewing a May 2011 VA-QTC examination report, and readjudicating the case in light of this new evidence.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Unfortunately, after reviewing the current record, the Board finds that the AMC has not complied fully with the November 2012 remand directives, as is discussed more fully below.  As such, the Veteran's claims for increased initial ratings for PVD of the bilateral lower extremities must be remanded again.  Stegall, supra.  The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board finds that further evidentiary development is necessary prior to the adjudication of his claims for initial increased ratings for PVD of his lower extremities.  The Board sincerely regrets the delay caused by this additional remand but finds that the development requested herein is necessary prior to a final adjudication of the Veteran's appeal.  

In the November 2012 remand, the AMC was instructed to address specifically a previously unaddressed May 2011 VA-QTC examination report in readjudicating the Veteran's claims.  Although a February 2013 supplemental statement of the case readjudicated the claims, both the Evidence and Reasons and Bases sections of the supplemental statement of the case are negative for any mention of the May 2011 VA-QTC examination report.  As the AMC was directed to address specifically this examination report and failed to do so, the Board finds that the AMC failed to comply with the Board's November 2012 remand.  Stegall, supra.  As such, the case must be remanded again so the AMC may comply with this remand directive.

Additionally, the Board finds that a new VA examination is necessary to determine whether the Veteran's PVD of the bilateral lower extremities has increased in severity since the last VA examination.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  In this regard, the Board observes that the Veteran last appears to have undergone a VA examination of the peripheral vascular disease of his lower extremities in September 2011.  Although that examiner provided an addendum in April 2012, the addendum only clarified that the diagnosis of peripheral vascular disease remained appropriate.  A new (and then current) examination of the Veteran was not given in conjunction with that updated opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Review the May 2011 VA-QTC examination report (located in the Veteran's electronic claims file).

2.  Then, accord the Veteran an appropriate VA examination to determine the current level of severity of the peripheral vascular disease of his lower extremities.  The claims file must be made available to the examiner for review in conjunction with the examination, and a notation should be made in the evaluation report that this review has taken place.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file. 

The examiner is asked to provide specific findings as to the ankle/brachial index of the Veteran's lower extremities. [Note: The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.]  The examiner should also comment on the presence (including degree) or absence of diminished peripheral pulses, trophic changes, persistent coldness of the extremity, ischemic limb pain at rest, or deep ischemic ulcers.  The examiner should also indicate whether this bilateral lower extremity disability is characterized by claudication on walking more than 100 yards, between 25 and 100 yards on a level grade at 2 miles per hour, or less than 25 yards on a level grade at 2 miles per hour. 

3.  Thereafter, readjudicate the increased rating claims on appeal (as are listed on the title page of this Remand).  Readjudication of this appeal must include consideration of the May 2011 VA-QTC examination as well as all additional evidence obtained since the last supplemental statement of the case (SSOC) was issued in February 2013 (including the report of the VA examination conducted pursuant to this Remand).  If this appeal is denied to any extent, an SSOC should be provided to the Veteran and his representative.  Any SSOC must discuss the May 2011 VA-QTC examination report as well as the report of the VA examination obtained pursuant to this Remand.  After the Veteran and his representative have had an adequate opportunity to respond, all issues remaining on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board advises him that the conduct of the efforts as directed in this remand, and any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  See 38 C.F.R. § 3.655(b) (2012).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).  

